3 A.3d 1221 (2010)
203 N.J. 430
In the Matter of Neal SHARMA, An Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-132 September Term 2009, 066445
Supreme Court of New Jersey.
October 6, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-146, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that NEAL SHARMA of PENNINGTON, who was admitted to the bar of this State in 1992, and who has been suspended from the *1222 practice of law since February 28, 2008, should be suspended from the practice of law for a period of six months for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that NEAL SHARMA is suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.